
	

114 HRES 151 IH: Expressing support for designation of the week of March 15, 2015, through March 21, 2015, as National Young Audiences Arts for Learning Week.
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 151
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2015
			Ms. Slaughter (for herself and Ms. Bonamici) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for designation of the week of March 15, 2015, through March 21, 2015, as
			 National Young Audiences Arts for Learning Week.
	
	
 Whereas arts education, comprising a rich array of disciplines including dance, music, theatre, media arts, literature design, and visual arts, is a core academic subject and an essential element of a complete and balanced education for all students;
 Whereas arts education enables students to develop critical thinking and problem solving skills, imagination and creativity, discipline, alternative ways to communicate and express feelings and ideas, and cross-cultural understanding, which supports academic success nationwide as well as personal growth outside the classroom;
 Whereas the nonprofit arts sector is an economic engine and plays a significant role in the economic health of communities large and small with direct expenditures of wages and benefits as well as goods and services;
 Whereas to succeed in today’s economy, students must masterfully use words, images, sounds, and movement to communicate;
 Whereas Young Audiences Arts for Learning impacts more than 5,000,000 school children annually with valuable arts-in-education programs;
 Whereas Young Audiences Arts for Learning presents more than 79,000 arts in education programs to students and teachers;
 Whereas Young Audiences Arts for Learning works with over 4,500 professional teaching artists; Whereas Young Audiences Arts for Learning produces programs in more than 8,900 schools and community centers annually;
 Whereas Young Audiences Arts for Learning encompasses 30 affiliates across the country, including 25 participating affiliates for 2015 National Young Audiences Arts for Learning Week;
 Whereas Young Audiences of Rochester, established in 1962, is upstate New York’s oldest and most comprehensive arts-in-education organization, working with over 118,000 students this past year;
 Whereas Arts for Learning Indiana offered new career development courses and worked with over 107,000 students in 2014;
 Whereas Arts for Learning Miami provided 300 in-depth artist residencies at more than 40 schools, with programming reaching youth from infancy through high school graduation;
 Whereas Arts for Learning, Woodruff Arts Center Atlanta, now in its 30th year, provided 1,400 performances, workshops, and residencies to 200,000 students;
 Whereas Arts Partners, Wichita, Kansas offered almost 1,000 programs to 22,000 students; Whereas Chicago Arts Partnerships in Education worked with 3,500 students in 50 Chicago Public Schools;
 Whereas COMPAS, St. Paul, in its 46th year, provided creative opportunities for 55,000 students; Whereas Center for Arts-Inspired Learning, Ohio provided 5,700 programs for 220,000 children;
 Whereas Kansas City Young Audiences, Missouri, the largest nonprofit arts education provider in the region, serving over 114,000 students;
 Whereas Think 360 Arts for Learning, Colorado works with almost 25,000 kids across Colorado; Whereas Young Audiences Maryland partnered with every school district in the State to provide programs to almost 180,000 students;
 Whereas Young Audiences New Jersey & Eastern Pennsylvania provided programming to 711 schools serving over 400,000 students; Whereas Young Audiences New York worked with 170,000 across New York City;
 Whereas Young Audiences of Houston hosted the Houston Arts Partners conference for 870 participants, and provided programs to almost 10,000 kids;
 Whereas Young Audiences of Louisiana opened its first charter school in 2013, providing a creative educational setting for 400 creative learners;
 Whereas Young Audiences of Massachusetts expanded its Horizons Through Music program, offering music and literacy programs to 150 homeless preschoolers;
 Whereas Young Audiences of Northeast Texas’ 47 teaching artists presented 105 programs to 25,000 students across 18 counties in northeast Texas;
 Whereas Young Audiences of Oregon & SW Washington celebrated its 55th year by partnering with schools to provide programs to over 300,000 students across the region;
 Whereas Young Audiences of Northern California provided programs to more than 24,000 students this past year and continued to expand its peer mentorship program;
 Whereas Young Audiences of San Diego served over 50,000 students in 120 schools, and continued to grow its Military Family Arts Connection program;
 Whereas Young Audiences of Southeast Texas reaches over 28,000 children with arts-in-education programs each year;
 Whereas Young Audiences of Virginia, serving over 170,000 students, recently finished collaborating with school districts to redesign in-school programs and strengthen professional development;
 Whereas Young Audiences of Western New York reaches 62,000 children in more than 100 schools, after school, community, and cultural centers;
 Whereas Arts for Learning Connecticut worked with almost 230,000 kids throughout the state of Connecticut last year;
 Whereas Springboard, St. Louis, delivered more than 3,800 program sessions to more than 34,000 students in the greater St. Louis region; and
 Whereas the week of March 15, 2015, through March 21, 2015, would be an appropriate week to designate as National Young Audiences Arts for Learning Week: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Young Audiences Arts for Learning Week;
 (2)honors and recognizes the contributions which Young Audiences Arts for Learning programs have made in enriching the lives of students, teachers, volunteers, families, and communities and pays tribute to arts in education and its contribution to society; and
 (3)encourages the people of the United States to observe National Young Audiences Arts for Learning Week with appropriate ceremonies and activities that promote awareness of the role that arts in education plays in enriching the education of young people and enriching United States society as a whole.
			
